Citation Nr: 0934248	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-06 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left lower 
extremity peripheral neuropathy, secondary to diabetes 
mellitus, type II.

2.  Entitlement to service connection for right lower 
extremity peripheral neuropathy, secondary to diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  Entitlement to service connection for diabetes mellitus, 
type II, was granted in November 2005 and a 20 percent rating 
was assigned thereto, effective from February 8, 2005.

2.  The evidence of record demonstrates that the appellant's 
current left lower extremity peripheral neuropathy is 
secondary to his service-connected diabetes mellitus, type 
II.

3.  The evidence of record demonstrates that the appellant's 
current right lower extremity peripheral neuropathy is 
secondary to his service-connected diabetes mellitus, type 
II.


CONCLUSIONS OF LAW

1.  Left lower extremity peripheral neuropathy is due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Right lower extremity peripheral neuropathy is due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  However, without deciding whether notice and 
assistance requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2008).  This is so because the Board 
is taking action favorable to the appellant by granting the 
issue at hand.  As such, this decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The appellant submitted evidence directly to the Board 
without a contemporaneous waiver of review by the agency of 
original jurisdiction; however, because the benefits sought 
are being granted, referral of this claim is not necessary.  
38 C.F.R. §§ 19.37, 20.1304 (2008).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Historically, the appellant served on active duty service 
from May 1969 to April 1971.  Service connection was granted 
for diabetes mellitus, type II, in November 2005 and a 20 
percent rating was assigned thereto, effective from February 
8, 2005.  Herein, the appellant is seeking service connection 
for bilateral lower extremity peripheral neuropathy, 
secondary to his service-connected diabetes mellitus, type 
II.

In February 2005, the appellant was admitted to Saint 
Margaret Mercy Hospital via the emergency room with a chief 
complaint of chest pain.  Based on testing accomplished at 
this time, the diagnosis was, in relevant part, new onset of 
uncontrolled diabetes "of which [the appellant] was not 
aware."

As demonstrated by a June 2005 operative report, the 
appellant underwent neuroplasty of both his left posterior 
tibial nerve and left common peroneal nerve.  The post-
operative diagnosis was neuritis and diabetic neuropathy, 
left lower extremity.

In November 2005, the appellant underwent a VA examination to 
determine the presence of bilateral lower extremity 
peripheral neuropathy and, if present, the etiology and 
severity thereof.  As reported by the appellant, he 
experienced numbness and "tingling" in his lower 
extremities, bilaterally, in 2000.  The appellant further 
reported a strong history of alcohol use for 15 to 20 years, 
but stopped in February 2005.  The appellant asserted that 
the numbness and tingling had progressed and that it radiated 
up to his head.  The appellant stated that the June 2005 
surgery greatly improved his symptoms.  After administering 
neurological testing, the examiner found "no peripheral 
neuropathy...[i]t does not appear that [the appellant] has 
diabetic neuropathy."

In January 2006, the appellant underwent neurophysiologic 
testing in the form of an electromyograph.  This testing 
revealed hypoflexia with stocking loss to pin and vibration.  
Testing further revealed that conduction velocities in motor 
and sensory nerves were slowed and that sensory nerve action 
panels were absent or reduced in amplitude.  The diagnosis 
was sensory motor polyneuropathy.

In August 2006, nerve conduction studies were administered 
and produced results that were most consistent with a 
diagnosis of moderate to severe sensory motor polyneuropathy.

In July 2007, the appellant underwent a VA examination to 
ascertain the relationship, if any, between the appellant's 
service-connected diabetes mellitus, type II, and his current 
bilateral lower extremity peripheral neuropathy.  After 
reviewing the appellant's claims file and conducting a 
clinical evaluation, the examiner opined that "it is less 
likely as not" that the peripheral neuropathy is secondary 
to the appellant's diabetes mellitus, type II.  The examiner 
based this opinion on a finding that the appellant's 
bilateral lower extremity peripheral neuropathy was diagnosed 
before diabetes mellitus, type II.

During the April 2009 Board hearing, the appellant testified 
that he experienced symptoms associated with diabetes 
mellitus, type II, before the February 2005 diagnosis, 
including excessive thirst, increased frequency of urination, 
and fatigue.  The appellant further testified that, while he 
experienced these symptoms before February 2005, he did not 
seek treatment.

After his case was certified to the Board, the appellant 
submitted a medical opinion from E.N., Jr., M.D., dated in 
May 2009.  Although Dr. N., Jr. did not include the result 
from any testing conducted or the underlying rationale, he 
related the appellant's bilateral lower extremity neuropathy 
to his service-connected diabetes mellitus, type II.  

Preliminary, the Board finds that, even though the November 
2005 VA examiner found no evidence of peripheral neuropathy, 
the appellant has since submitted evidence demonstrating a 
current diagnosis.   See McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that the appellant had the 
disability "at some point during the processing of his 
claim," satisfied service connection requirement for 
manifestation of current disability.).

Based upon a longitudinal review of the evidence of record, 
and resolving all reasonable doubt in favor of the appellant, 
the Board finds that the appellant's bilateral lower 
extremity peripheral neuropathy is secondary to his service-
connected diabetes mellitus, type II.  The only stated basis 
upon which the July 2007 VA examiner disassociated the 
appellant's current bilateral lower extremity peripheral 
neuropathy and his service-connected diabetes mellitus, type 
II, is that his bilateral lower extremity peripheral 
neuropathy was diagnosed before his diabetes mellitus, type 
II.  However, during the April 2009 Board hearing, the 
appellant testified that he experienced lay-observable 
symptoms associated with diabetes mellitus, type II, before 
the first diagnosis in February 2005.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Further, the February 2005 diagnosis 
indicated that the appellant was unaware that he had diabetes 
mellitus, type II, for an unstated period of time before this 
occasion.  The appellant also stated that he started 
experiencing numbness and tingling in his lower extremities, 
bilaterally, in 2000, but a formal diagnosis was not provided 
at that time.  Although the exact dates are not of record, 
the Board finds persuasive the temporal proximity between the 
onset of the appellant's service-connected diabetes mellitus, 
type II, and his current bilateral lower extremity peripheral 
neuropathy.  Moreover, the medical evidence of record 
includes both a diagnosis of diabetic neuropathy in June 2005 
and a May 2009 opinion relating the appellant's current 
bilateral peripheral neuropathy to his service-connected 
diabetes mellitus, type II.  

Accordingly, the Board finds that the evidence of record is 
at least in equipoise with regard to this claim.  Therefore, 
with application of the benefit of the doubt doctrine, 
service connection for left and right lower extremity 
peripheral neuropathy, secondary to service-connected 
diabetes mellitus, type II, is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left lower extremity peripheral 
neuropathy, secondary to diabetes mellitus, type II, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.

Service connection for right lower extremity peripheral 
neuropathy, secondary to diabetes mellitus, type II, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


